Exhibit VECTREN CORPORATION NONQUALIFIED DEFINED BENEFIT RESTORATION PLAN (AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005) Effective January 1, 2001, Vectren Corporation (the “Company”) adopted the Vectren Corporation Nonqualified Defined Benefit Restoration Plan (the “Plan”).Pursuant to rights reserved under Section 5.01 of the Plan, the Company hereby amends and completely restates the Plan, effective January1, 2005 (the “Restatement Effective Date”), to provide, in its entirety, as follows: PREAMBLE This Plan is an unfunded supplemental retirement plan for a select group of management employees of Vectren Corporation (the “Company”) and of its affiliated entities (the Company and its affiliated entities are collectively referred to as the “Employers”) and is designed to meet applicable exemptions under Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”) and under Department of Labor Regulation Section 2520.104-23. This Plan is intended to comply with the terms of Section 409A of the Code and it should be interpreted and administered in all respects possible to be in compliance.In the event any provision is inconsistent with Section 409A of the Code, then the Company shall use its best efforts to amend the Plan to bring it into compliance and each Participant hereof agrees to any such amendment. The Plan as set forth herein shall apply to benefits under the Plan, the payment of which commences on or after the Restatement Effective Date. Benefits for which payments commence prior to the Restatement Effective Date shall be determined in accordance with the provisions and administration of the Plan prior to the Restatement Effective Date, taking into account the provisions of the paragraph next below. While it is the intention that all amounts deferred under the Plan will be subject to the provisions of Section 409A of the Code and applicable guidance issued thereunder, regardless of whether such amounts were deferred (within the meaning of Section 409A of the Code) on, prior to, or after January 1, 2005, amounts deferred as of December 31, 2004 with respect to Participants who terminated employment on or before December 31, 2004, for whom no amounts are deferred after December 31, 2004, and whose entire benefit under this Plan vested on or before December31, 2004 are not intended to be subject to the provisions of Section 409A of the Code, and such amounts shall continue to be subject to the terms and conditions of the Plan as in effect prior to January 1, ARTICLE I DEFINITIONS Section 1.01 Administrator.
